Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 10, 12, 14, 15, 20 and 28, drawn to a an antigen binding unit comprising a light chain variable region and a heavy chain variable region, wherein the antigen binding unit specifically binds to a WT1 peptide complexed with HLA, wherein the WT1 peptide has the amino acid sequence of SEQ ID NO: 1, and wherein the antigen binding unit exhibits no significant binding to a reference peptide complexed with HLA, wherein the reference peptide has the amino acid sequence of SEQ ID NO: 58 or SEQ ID NO: 59.

Group II, claim(s) 29-34 and 55, drawn to an isolated nucleic acid encoding the antigen binding unit of claim 1, vectors comprising said isolated nucleic acid, host cells comprising said vector and methods of producing antigen binding units or CARs comprising culturing said host cells.

Group III, claims 35, 40, 42, 50, 52-55 and 62, drawn to a method of inducing death of cells comprising a WT1 peptide complexed with HLA, said method comprising contacting the cells with an immunoresponsive cell expressing the chimeric antigen receptor of claim 20 (claim 35); drawn to a method of inducing death of target cells, the method comprising contacting the target cells with a plurality of the host cells of claim 31, wherein of the plurality of the host cells with the target cells induces a greater degree of target cell death relative to contacting a comparable amount of host cells lacking said antigen binding unit (claim 42); drawn to a method of treating a cancer in a subject in need thereof, said method comprising administering to the subject an effective amount of an immunoresponsive cell comprising the chimeric antigen receptor of claim 20 (claim 50); drawn to a method of inducing death of a cell comprising WT1 peptide complexed with HLA in a subject in need thereof, said method comprising administering to the subject an effective amount of the immunoresponsive cell of claim 55 (claim 62).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

If applicant elects the invention of any one of Groups I, II or III, applicant must elect a species of antigen binding unit having three particular LCDR1, LCDR2 and LCDR3 sequences and three particular HCDR1, HCDR2 and HCDR3 sequences selected from the various sequences recited in claim 10.

If applicant elects the invention of Group III, applicant must further elect a species of cancer to be treated selected from the various cancer species recited in claims 40 and 54, e.g., “rectal cancer” OR “mesothelioma” OR “nephroblstoma” etc.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic for at least one the above species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:



In particular, Ataie teaches an antigen binding unit comprising a light chain variable region and a heavy chain variable region, wherein the antigen binding unit specifically binds to a WT1 peptide complexed with HLA (“ESK1”), wherein the WT1 peptide has the amino acid sequence of SEQ ID NO: 1 (see, e.g., pages 194-196), wherein ESK1 exhibits no significant binding to the following peptides:

RMFPHAPYL
RMFPQAPYL
RMFPYAPYL
RMFPRAPYL
RMFPKAPYL

Given the lack of significant binding of the ESK1 antibody to HLA complexes comprising the above peptides, the evidence tends to indicate that the ESK1 antibody will similarly lack significant ability to bind to SEQ ID NOs: 58 or 59 of the instant specification.

Moreover, as evidenced by Scheinberg et al. (2014/0294841), the amino acid sequence of the ESK1 antibody was known in the prior art (see paragraph 0042 and Table 3).  

Thus, the ordinarily skilled artisan would know how to make and use the ESK1 antibody based on the teachings of Ataie as evidenced by Scheinberg; moreover, as taught by both Ataie and Scheinberg the ordinarily skilled artisan would know how to treat cancer with the ESK1 antibody (see “Conclusion” of Ataie; paragraphs 144-147 and claims 31-37 of Scheinberg).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644